Citation Nr: 1412317	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional	 Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypospadias.

2.  Entitlement to service connection for a genitourinary system disorder, to include urethral stricture disease.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a urinary condition.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2012, the Board denied the appellant's claim to reopen a claim for entitlement to service connection for hypospadias and entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion for Remand filed by the parties, which requested that the decision be vacated and remanded.  The appeal was returned to the Board for additional development.
 
The Veteran filed a claim to reopen his claim for entitlement to service connection for hypospadias.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the claim as one of service connection for a urinary disability, however diagnosed.  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims. Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  As the appellant Veteran has a distinct diagnosis of urethral stricture disease, and this diagnosis was not considered at the time of the last final denial of entitlement to service connection for hypospadias, the Board finds the issue of entitlement to service connection for a genitourinary disability is also before the Board.  Thus, the issues are  characterized the issues as noted above.


FINDINGS OF FACT

1.  A June 1975 rating decision denied the appellant's claim of entitlement to service connection for hypospadias; the Veteran did not file a timely substantive appeal of the rating decision.

2.  Evidence submitted subsequent to the June 1975 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Hypospadias is a congenital defect.

4.  Urethral stricture disease was incurred during his active service.  

5.  The Veteran's acquired psychiatric disabilities, to include a mood, depression, and anxiety disorders and PTSD, are related to his urethral stricture disease.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision is final as to the claim of service connection for hypospadias.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypospadias.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for hypospadias have not been met.  38 C.F.R. § 3.303(c) (2013).

4.  The criteria for service connection for urethral stricture disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a mood disorder, depression and anxiety disorders, and PTSD, secondary to urethral stricture disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2012 & Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The claims for to reopen the claim for entitlement to service connection for hypospadias, entitlement to service connection for a urinary condition and entitlement to service connection for an acquired psychiatric disability have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

In regard to the Veteran's claim for entitlement to service connection for hypospadias, VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim to reopen his claim for entitlement to service connection for hypospadias, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490. 

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2009 medical examination.  The medical examination evaluated the Veteran and found he had a diagnosis of hypospadias that he had had since birth.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation for the conclusions that were reached.  As the Veteran's hypospadias is a congenital defect, and by itself is not subject to service connection, the Board finds that no further opinion is necessary.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

In a June 1975 rating decision, the RO denied entitlement to service connection for hypospadias on the basis that it is a constitutional or developmental abnormality and not a disability under the law.  A congenital defect is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c); 4.9.  If the defect is aggravated by service such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  

Evidence received since the last final denial includes a May 2009 VA examination report in which the Veteran reported that he sustained trauma to the genitourinary system while lifting a duffle bag in basic training.  In an April 2009 statement, he further reported that in basic training, he was running with a duffel bag with a lot of weight in it, and started urinating blood.  He reported that this was the start of his surgeries, and that he had had approximately 20 operations, or more, since 1974.  At the May 2012 Board hearing, the Veteran reported that in service he injured himself while carrying a sea bag and he passed blood.  (See Board hearing transcript at p. 4.)  Lay statements from D.M. at the Board hearing and a February 2010 statement from J.W. indicate the Veteran had good health prior to service.  In a January 2014 opinion, a private physician opined that the Veteran had stricture disease which was superimposed on the hypospadias during service. 

The Board finds that this evidence is new and material.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  The evidence relates to an unestablished fact necessary to substantiate the claim.  In particular, the evidence indicates that the Veteran's hypospadias may have been aggravated by service such that a superimposed disease or injury occurred during service.  As the evidence is new and material, the claim for entitlement to service connection for hypospadias is reopened.

II.  Analysis

Hypospadias

The Board finds that entitlement to service connection for hypospadias cannot be granted as a matter of law, as this condition does not constitute a disability for VA purposes.  Specifically, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Carpenter v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's General Counsel (GC) has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This GC opinion concluded that a defect differed from a disease in that a defect is "more or less statutory in nature" while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.

The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

The evidence of record reflects that the Veteran was born with hypospadias.  Hypospadias is a congenital defect and not a disease.  Hypospadias is a developmental anomaly in which the urethra opens inferior to its usual location; usually seen in males with the opening on the underside of the penis or on the perineum.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that surgery can be performed on the urinary channel; however the defect itself, without surgery, is not capable of improving or deteriorating, but is more or less stationary in nature; thus, it is a defect and not a disease process.  

A March 1974 Medical Board Report reflects that the Veteran had a diagnosis of repaired hypospadias, which existed prior to entrance into service.  The Veteran reported that he was born with hypospadias and had undergone at least six surgical procedures between the ages of four and six, to include surgery on the membranous urethra area.  While on active duty, he sought treatment for complaints of intermittent burning , dribbling, frequency, and burning and throbbing in the area of the membranous urethra.  The Board found that the Veteran, "Does not meet the minimal standards for enlistment or induction as set forth in AR 40-501, that he had no unfitting physical disability incurred in nor aggravated by active military service" and that he be discharged.  

As discussed below, the November 2013 and January 2014 private urologist and physician opined that the Veteran has urethral stricture disease that is superimposed on the hypospadias.  The November 2013 urologist described hypospadias a developmental anomaly and defect.  The January 2014 private urologist described hypospadias as a congenital condition.  The November 2013 and January 2014 private opinions do not indicate that the hypospadias was aggravated by service, but rather that urethral stricture disease was superimposed on the hypospadias.

As hypospadias is a developmental defect, service connection for hypospadias cannot be granted.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Urethral Stricture Disease

The Board finds that service connection for urethral stricture disease is warranted.  In a November 2013 opinion, a private urologist opined that the Veteran has a diagnosis of urethral stricture disease.  The urologist stated that urethral stricture disease is a separate entity from hypospadias.  The Veteran's medical treatment records also reflect that he has been diagnosed with urethral stricture disease during the period on appeal.  See e.g. June 2009 VA treatment record.  Thus, the Board finds the Veteran has a current disability.

The private urologist further opined that the Veteran's urethral stricture disease had its onset during service.  The urologist noted that in February 1974, the Veteran presented with complaints of intermittent burning, dribbling, frequency, and burning and throbbing in the areas of the membranous urethra.  The urologist opined that the Veteran's service medical records document some of the known symptoms of urethral stricture such as burning, dribbling, frequency and throbbing pain, etc.  The urologist stated that 

Moreover, since hypospadias is simply a developmental defect, which was surgically repaired, it would, in and of itself, not have caused the symptoms that [the Veteran] experienced during service.  Rather, in my professional opinion, based on my education, training and 36 years of experience, [the Veteran] suffered the onset of urethral stricture disease during service.  

The private urologist provided a rationale for the opinion and the opinion was based on a review of the evidence of record.  

In a January 2014 opinion, a private physician opined that he concurred that 
The Veteran had urethral stricture disease that had its initial onset during active duty.  The private physician provided a rationale for his opinion, noting that the Veteran did not report any urinary symptoms prior to service, following the corrective surgeries as a child.  

The Board finds that the November 2013 and January 2014 opinion are probative.  The opinions are consistent with the evidence of record, including the symptoms the Veteran described in active service.  The November 2013 private urologist noted that he reached his conclusion without reliance on the Veteran's statement that he had blood in his urine in service.  The Veteran's enlistment examination report did not note any genitourinary abnormalities.  The Veteran asserted that he first had symptoms in service, when he was running with a heavy sea bag.  See May 2009 VA examination report, April 2009 statement, May 2012 Board hearing.  A February 2010 buddy statement from J.W. reflects that he grew up with the Veteran.  He stated that when they joined the Marine Corps, they were both in excellent physical and mental health.  He stated that while undergoing boot camp training they were running with their sea bags and the Veteran complained of pain in his abdomen and groin area.  Lay witnesses are competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and J.W.'s statements that he first had symptoms in service are also consistent with the March 1974 Medical Board Report.  The Medical Board noted that the Veteran reported having surgeries between the ages of four and six.  The Board finds the Veteran's assertion that he had an onset of symptoms of pain, intermittent burning, dribbling and frequency in service to be credible.

Giving the Veteran the benefit of the doubt, the Board finds the Veteran has urethral stricture disease which had its onset in active service.  The November 2013 and January 2014 opinions concluded that urethral stricture disease had its onset in service, and there are no negative opinions of record.  Additionally, as discussed above, service connection may be granted for a superimposed disease or injury that occurs during military service.  Accordingly, the Board finds that service connection for urethral stricture disease is warranted.

Acquired Psychiatric Disability

The Veteran has been diagnosed with several acquired psychiatric disabilities during the period on appeal.  A September 2009 VA reflects that the Veteran had an Axis I diagnosis of mood disorder, due to medical condition.  An anxiety stemming from chronic medical condition and related stress; fractured self-esteem; marital problems; financial stressors.  The Veteran has been diagnosed with PTSD.  See June 2009 and August 2009 VA treatment records.  He has also been diagnosed with depression and anxiety.  See April 2011 VA treatment record.

A July 2005 private treatment record reflects that the Veteran had depression and anxiety "over serious medical problems and multiple surgeries."  An October 2005 private treatment record reflects that he had a mood disorder due to general medical condition with mixed features, and major depressive disorder, single episode.

In the January 2014 opinion, the private physical opined that the Veteran's multiple psychiatric disorders are all secondary to his stricture disease.  The physician cited several symptoms of his urologic condition, including self-cauterization.  He also noted that the VA's psychiatrist stated that the Veteran was obsessed with his physical condition, suffered with rumination and was unable to have intercourse.  

In a June 2009 VA treatment by a staff psychiatrist, the Veteran was diagnosed with PTSD.  The Veteran described having urinary symptoms in basic training.  He stated that he had surgery by a civilian doctor after leaving basic training and he reacted with extreme shock after the first surgery.  The evidence of record reflects that the Veteran had multiple surgeries following his discharge from service.  In the November 2013 private opinion, the urologist stated that hypospadias would ". . . in and of itself, not have caused the symptoms the [the Veteran] experienced during service."  He opined that the symptoms were the onset of urethral stricture disease, which remained a chronic condition.  He also noted that the Veteran had multiple surgeries and other treatments to rectify this problem.  Thus, the June 2009 VA treatment record indicates that the Veteran was diagnosed with PTSD secondary to symptoms of urinary stricture disease.  An August 2009 VA social worker diagnosed the Veteran with PTSD secondary to a chronic medical condition.  

Based on the January 2014 opinion, private treatment records and VA treatment records indicating the Veteran has a mood disorder, depression and anxiety, and PTSD secondary to his genitourinary conditions, the Board finds that service connection is warranted for a mood disorder, depression, anxiety and PTSD.  The evidence demonstrates that the symptoms of the Veteran's urethral stricture disease have caused or aggravated his psychiatric disabilities.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted, secondary to urethral stricture disease.


	ORDER

New and material evidence has been received to reopen the claim of service connection for hypospadias and to this extent only the appeal is granted.

Service connection for hypospadias is denied.	

Service connection for urethral stricture disease is granted.

Service connection for a  mood disorder, depression, anxiety disorder, and PTSD, as secondary to urethral stricture disease, is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


